Case 8:19-cr-00061-JVS Document 713-3 Filed 08/16/21 Page 1 of 2 Page ID #:15188


  1 KELLI L. SAGER (State Bar No. 120162)
     kellisager@dwt.com
  2 ERIC M. STAHL (State Bar No. 292637)
     ericstahl@dwt.com
  3 SAM F. CATE-GUMPERT (State Bar No. 335715)
     samcategumpert@dwt.com
  4 DAVIS WRIGHT TREMAINE LLP
    865 South Figueroa Street, 24th Floor
  5 Los Angeles, California 90017-2566
    Telephone: (213) 633-6800
  6 Fax: (213) 633-6899
  7 Attorneys for Non-Party CNN Producer
    JACQUELINE ROSE
  8
  9                                      UNITED STATES DISTRICT COURT
 10                                  CENTRAL DISTRICT OF CALIFORNIA
 11
 12 UNITED STATES OF AMERICA,                             Case No. SA CR No. 19-061-JVS
 13                                  Plaintiff,           [PROPOSED] ORDER GRANTING
                                                          EX PARTE APPLICATION OF
 14            v.                                         NON-PARTY CNN PRODUCER
                                                          JACQUELINE ROSE FOR ORDER
 15 MICHAEL JOHN AVENATTI,                                TO QUASH DEFENDANT’S
                                                          SUBPOENA FOR TESTIMONY
 16                                      Defendant.       AND DOCUMENTS
 17                                                       Hearing Date:     August 17, 2021
                                                          Time:             8:00 AM
 18                                                       Courtroom:        10C
                                                                            Hon. James V. Selna
 19
                                                          [Ex Parte Application For Order To
 20                                                       Quash Defendant’s Subpoena;
                                                          Declarations of Jacqueline Rose and
 21                                                       Kelli L. Sager with Exhibits 1-6; and
                                                          Notice Of Lodging of Declaration of
 22                                                       Krista Kordt Hester With DVD Exhibits
                                                          A-C Concurrently Filed]
 23
 24
                                                          Action Filed: April 10, 2019
 25
 26
 27
 28
                                                      1
      [PROPOSED] ORDER GRANTING                                              DAVIS WRIGHT TREMAINE LLP
                                                                                865 S FIGUEROA ST, SUITE 2400
      EX PARTE APPLICATION FOR ORDER TO QUASH                                LOS ANGELES, CALIFORNIA 90017-2566
                                                                                         (213) 633-6800
      4819-5426-8406v.4 0026517-000213                                                 Fax: (213) 633-6899
Case 8:19-cr-00061-JVS Document 713-3 Filed 08/16/21 Page 2 of 2 Page ID #:15189


  1            This matter having come before the Court on non-party CNN Producer
  2 Jacqueline Rose’s Ex Parte Application For Order To Quash Defendant’s Subpoena
  3 For Testimony And Documents Or, In The Alternative, For An Order Shortening
  4 Time (“Application”), and having reviewed the papers supporting and responding to
  5 the Application, good cause having been shown, the Court ORDERS as follows:
  6            1.        Ms. Rose’s Application is GRANTED;
  7            2.        The subpoena for testimony and documents served on Ms. Rose is
  8 QUASHED.
  9            3.        Defendant is ordered not to serve any further subpoenas on Ms. Rose,
 10 Cable News Network, Inc., or any employee of Cable News Network, Inc., without
 11 first obtaining an order from this Court after a showing of good cause.
 12            [Alternatively:]
 13            [Ms. Rose’s Application shall be heard on ____________. Enforcement of
 14 the subpoena for testimony and documents served on Ms. Rose is STAYED until
 15 such time as Ms. Rose’s Application has been adjudicated.]
 16
 17 IT IS SO ORDERED.
 18
 19 DATE: August , 2021                                 ___________________________
                                                        Hon. James V. Selna
 20                                                     United States District Court Judge
 21
 22
 23
 24
 25
 26
 27
 28
                                                    2
      [PROPOSED] ORDER GRANTING                                            DAVIS WRIGHT TREMAINE LLP
                                                                              865 S FIGUEROA ST, SUITE 2400
      EX PARTE APPLICATION FOR ORDER TO QUASH                              LOS ANGELES, CALIFORNIA 90017-2566
                                                                                       (213) 633-6800
      4819-5426-8406v.4 0026517-000213                                               Fax: (213) 633-6899
